Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to Figure 7A are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claims 3-20 and cancelation of Claim 2 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claims 5-11 and 14 are sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.
Claims 1 and 3-20 are allowable, with Claim 2 canceled. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 9, in view of Brereton et al., (US 2013/0310744), and in Brereton in view of Kemp et al., (US 2018/0147360), stating that the prior art allegedly doesn't teach “the reaction component which both is a reaction surface [which] the drive spring presses when driving the plunger forward on a delivery stroke, and, is an end of dose indicator which is driven rearward by the drive spring after a predefined forward movement of the plunger [and] impacts the injection device body to emit an audible indication both driving the plunger (9) forward for injection and causing the reaction component (2.1, 2.2, 7, 9.1, 14) to be driven backwards to impact the injection device body (12) and emit an audible sound—rather, the drive spring (8) drives the plunger (9) forward, while the noise spring (19) drives the reaction component to create an audible sound. Therefore the arguments are withdrawn. See allowable subject matter below.

Allowable Subject Matter
Claims 1 and 3-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Brereton et al., (US 2013/0310744), while disclosing an injection device with a body receiving a syringe, a firing mechanism, a reaction component, a plunger, a reaction surface, and a locking mechanism, does not disclose or render obvious, alone or in combination with the other prior art of record, the reaction component being driven in a rearward axial direction by the drive spring until the reaction component impacts against said injection device body, as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 3-20 depend upon amended Claim 1, therefore are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783